DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020, 10/20/2020, and 10/20/2020 was by the examiner.

Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,325,309. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the Independent claims 1, 9, and 17 currently under examination would be anticipated by claims 1, 5, and 10 of U.S. Patent No. 10,325,309. Further, dependent claims 2-8, 10-16, and 18-20 would be anticipated by claims 1-12 of US Patent No. 10,325,309. See, e.g., In re Berg, 140 F.3s 1428, 46 USPQ2d 1226 (fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 11-12, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3, 11, and 19, these claims recite “ceasing display of the first location of the item on the map of the store.” This limitation is vague and indefinite. This claim depends from claim 1 where the display of the first location of the item does not disclose that being displayed on the map of the store. How can it cease display on the map when it was never displayed on the map to begin with? For at least these reasons, these claims are indefinite. Claims 4 and 12 are rejected for depending from and inheriting the deficiencies of claims 3, 11, and 19.

Regarding Claims 7 and 15, these claims recite “the recommended item being located near the user device.” The term "near" in claim claims 7 and 15 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is to be defined as “near”. How close does it have to be to be “near” the user device? Could an item be “near” simply by being anywhere in the store? Same aisle? Within a certain measurable distance? For at least these reasons, this limitation is vague and indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more.
The claim recites accessing a map of the store, identifying an item form a list, selecting a first location, causing display of the first location, causing display of a user interface element to receive user selection of a different location. The claims are directed to a mental process of managing behavior that could be performed in the human mind, or by a human using pen and paper. Other than reciting “one or more hardware processors of one or more machines and a storage medium storing instruction and a user interface element on user interface on a user device, nothing in the claim element precludes the step form practically being performed in the mind (or with pen and paper). The accessing limitation encompasses the user receiving data. The identifying an item from a list encompasses a user manually finding a list and selecting a location of the item. Displaying the first location and user interface element to receive user selection merely encompasses the user manually choosing a different part of the map to reference. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites only the additional elements of “one or more hardware processors of one or more machines”, “a storage medium”, “a user interface”, “a user device”, and “a user interface element” to perform the accessing, identifying, selecting, and displaying steps. The additional elements in the steps is recited at a high-level 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “one or more hardware processors of one or more machines”, “a storage medium”, “a user interface”, “a user device”, and “a user interface element” to perform the accessing, identifying, selecting, and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The analysis above applies to all statutory categories of invention. Although literally invoking a method and machine-readable medium, independent claims 9 and 17 remain only broadly and generally defined, with the claimed functionality paralleling that of system claim 1. As such, claims 9 and 17 are rejected for at least similar rationale as discussed above.
Dependent claims 2-8, 10-16, and 18-20 do not add “significantly more” to the abstract idea. They merely recite more complexities descriptive of the abstract idea in further definition of what information may be displayed and what the list is comprised of/how it is user populated. Such complexities do not provide additional elements in addition to the abstract idea themselves. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman et al. (US 2013/0191246) in view of Myskowski (US 2006/0190340).
Regarding Claims 1, 8, and 17, Calman discloses A system comprising: one or more hardware processors of one or more machines; and a storage medium storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: (Calman: see at least abstract, paragraph [0007])
accessing a map of  a store (Calman: see at least paragraph [0022] disclosing receive planogram of facility);
identifying an item form a list of one or more items (Calman: see at least paragraph [0018] disclosing assist users with locating products on shopping list by calculating shortest distance from user 
selecting a first location of the item (Calman: see at least paragraph [0006], [0018] disclosing choosing location based on distance from user);
causing display of the first location of the item on a user interface on a user device (Calman: see at least paragraph [0022] disclosing display map with planogram, shoppers and locations of products, [0029] disclosing mobile device shows location information, user information, facility maps, etc.), [0070] disclosing map can show user’s current location and location of products/route).
However, Calman does not expressly provide for the item having a plurality of locations within the store, selecting a first location of the item form among the plurality of locations within the store; and causing display of a user interface element on the user interface, the user interface element operable to receive user selection of a different location of the item form among the plurality of locations within the store.
Myskowski discloses the item having a plurality of locations within the store, selecting a first location of the item form among the plurality of locations within the store; and causing display of a user interface element on the user interface, the user interface element operable to receive user selection of a different location of the item form among the plurality of locations within the store (Myskowski: see at least paragraph [0013] disclosing item or list of items matching customer input is displayed and customer confirms or selects item and the location or locations of the item in the store (e.g., more than one location) and display item location and directions, [0036] disclosing item selected is displayed along with multiple locations and choice of how direction are given, [0037] disclosing customer has option of selecting other item location information for that location description or directions to that item location).


Regarding Claims 2, 10, and 18, Calman and Myskowski teach or suggest all of the limitations of claims 1, 9, and 17. Additionally, Calman discloses generating a path to the first location, wherein the causing display of the first location includes causing display of the path to the first location (Calman: see at least paragraph [0028], [0082], Fig. 2, Fig. 6 disclosing user interface disclosing path/route to items on list displayed on user device).

Regarding Claims 5 and 13, Calman and Myskowski teach or suggest all of the limitations of claims 1 and 9. Additionally, Calman discloses determining, from the list of one or more items, a recommended item that is related to the item; and responsive to the determining the recommended item, causing display of the recommended item on the user interface (Calman: see at least paragraph [0006], [0020], [0023], [0025] disclosing augmenting user’s list with additional suggestions and that offer may be related to products on the list and provided in form of written advertisement/picture or audible, [0030], [0052], [0081]). 

Regarding Claims 6, 14, and 20, Calman and Myskowski teach or suggest all of the limitations of claims 1, 9, and 17. Additionally, Calman discloses wherein the operations further comprise: determining a location of the user device within the store; and causing display of the location of the user device on the map of the store (Calman: see at least paragraph [0028], [0082], Fig. 2, 5A, 5B, and 6 all disclosing determining user device in the store and display depiction of user device on map of store).

Regarding Claims 7 and 15, Calman and Myskowski teach or suggest all of the limitations of claims 6 and 14. Additionally, Calman discloses wherein the operations further comprise: determining a recommended item based on the location of the user device within the store, the recommended item being located near the user device; and in response to the determining the recommended item, causing display of the recommended item on the user interface. (Calman: see at least paragraph [0006], [0020], [0023], [0025] disclosing augmenting user’s list with additional suggestions and that offer may be related to products on the list and provided in form of written advertisement/picture or audible and may be based on location, [0030], [0036], [0052], [0057], [0075], [0081]). 

Regarding Claims 8 and 16, Calman and Myskowski teach or suggest all of the limitations of claims 1 and 9. Additionally, Calman discloses wherein the list comprises a list of frequently purchased items for a user associated with the user device or a list populated by the user (Calman: see at least paragraph [0006], [0007], [0020], [0022], [0029], [0070]).



Allowable Subject Matter
Claims 3-4, 11-12, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684